Lahtinen, J.
(dissenting). I respectfully dissent. I cannot agree with the majority’s attempt to quantify a landlord-tenant relationship to avoid the holding of Bernstein v El-Mar Painting & Decorating Co. (13 NY2d 1053) that “a landlord has a nondelegable duty to use reasonable care in providing for a safe means of ingress to a tenant * * * [and] the landlord, who employs the contractor to do work in a place where tenants are in the habit of passing, must see that necessary precautions are taken not to endanger the tenants” (id., at 1055 [citation omitted]) and find no authority for not applying this maxim equally to both a two-unit rental building and a high-rise with one thousand units, both of which are operated for profit by a landlord. The defective staircase, constructed by an independent contractor hired by the landlords, defendants Anthony M. Simone and Floyd A. Simone, was intended as a means of ingress and egress to the second-floor apartment of this two-unit rental building for the tenant and other members of the *579public invited onto the premises, such as plaintiff herein. Upon a showing of negligence by the independent contractor, defendants may be found vicariously liable. As a result, I would affirm the order of Supreme Court.
Ordered that the order is reversed, on the law, with costs, motion granted, summary judgment awarded to defendants Anthony M. Simone and Floyd A. Simone and complaint dismissed against them.